<\50-&
                                ELECTRONIC RECORD




COA #      02-14-00345-CR                        OFFENSE:       49.07


STYLE:     Angel Torres v. The State ofTexas     COUNTY:        Tarrant

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:   396th District Court


DATE: 07/02/15                    Publish: NO    TCCASE#:       1301363D




                          IN THE COURT OF CRIMINAL APPEALS


STYLE:   Angel Torres v. The State of Texas          CCA#:
                                                                    15Q-/S
         PlO SB.                      Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         K&futei)                                    JUDGE:
DATE: /g/zy/a    <&ViS~                              SIGNED:                           PC:_

JUDGE:      A UM<*^                                  PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD